DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 
Election/Restrictions
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2018.

Claims 1-9 and 11-18 are currently under examination.

Specification
The disclosure is objected to because of the following informalities: The specification recites trademark/trade names in Tables 1A and 1B  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 7-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (C*).
Baier teaches a topical composition for treating wrinkles (See paragraph 0075) comprising water (which reads on a volatile solvent) in combination with thickeners, wherein the thickener can be present in an amount of 0.1-15% (See paragraph 0045-46)(which encompasses the amount claimed by Applicant), cordyceps sinensis extract in an amount of 0.5% by weight (See table 1), mannitol in an amount of 0.05-15% by weight (See paragraph 0044)(which encompasses the amount claimed by Applicant), cellulose gum (See paragraph 0048) and butylene glycol (See paragraph 0044).  Baier further teaches that the compositions are in the form of emulsions or aqueous solutions and will generally contain from about 1 to 99% water (See e.g. paragraph 0051)(which encompasses the amount claimed by Applicant).  Baier further teaches that the formulation can be in the form of an emulsion and can further contain oil (See e.g. paragraph 0052) (which reads on non-volatile solvent).  Baier further teaches that the oil can be present in the composition from about 1 to 35% of the composition (See e.g. paragraph 0037).  Baier further teaches that the formulation contains preservatives (See e.g. paragraph 0031).
Baier does not expressly teach the explicit combination of a thickener, cordyceps sinensis and mannitol, cellulose gum and butylene glycol and preservatives.
It would have been obvious to one of ordinary skill in the art to prepare a composition comprising water in combination with thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives because at the time the invention was made, the instantly claimed ingredients were known to be effective for treating wrinkles and for skin care as clearly taught by Baier and that these ingredients could be part of a formulation for treating wrinkles.
A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives to provide a formulation to effectively treat wrinkles.  A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives to treat wrinkles because the prior art teaches that these ingredients are safe and effective for treating wrinkles and to modify the amount of preservatives in the composition to be effective for preserving the composition. The skilled artisan in the art would have understood to include water, 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 1-9 and 11-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (C*), in view of Li et al. (N*), and Chen et al. (B*).
The teachings of Baier are set forth above and applied as before.
Baier does not teach cordycepin, uracil, an odorant, acrylate/C10-C30 alkyl acrylate cross polymer, sodium hydroxide, or the instantly claimed pH.
Li teaches Cordyceps sinensis extract (which reads on a formulation) for treating wrinkles containing 8.2% mannitol (which reads on at least 5% mannitol), cordycepin in an amount of 0.82% (which reads on cordyceps extract derived from C sinensis in an amount of from about 0.10-2 wt% and about 1 wt%), water (which reads on a carrier) (See page 4 second to last paragraph) and uracil (See page 5, first paragraph).  Li further teaches that the extract can be a cosmetic or hair care product (which reads on a topical formulation)(See last paragraph on last page).
Chen teaches a composition for treating wrinkles (See paragraph 0075), wherein the composition can be in the form of a toner (See paragraph 0046), comprising acrylates/C10-30 Alkyl Acrylate Crosspolymer in an amount of 1%, butylene glycol in an amount of 8%, perfume, sodium hydroxide to adjust the pH to 4.5-7 and the balance water (See Examples 1-8 table on page 8).
It would have been obvious to one of ordinary skill in the art to prepare a composition comprising water in combination with water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives with sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide to provide the instantly claimed ingredients and to KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420; 82 USPQ2d 1385, 1390; 127 S. Ct. 1727, 1742 (KSR).
A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide in a formulation to effectively treat wrinkles.  A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide to treat wrinkles because the prior art teaches that these ingredients are safe and effective for treating wrinkles.  A person of ordinary skill in the art would have understood to adjust the amount of water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide and to adjust the pH of the formulation with sodium hydroxide to the instantly claimed pH.  The skilled artisan in the art would have understood to include and adjust the amount of water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide and to modify the pH of a topical skin formulation to treat wrinkles with expectation of success.  Therefore, the skilled artisan would have been motivated to use water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide in a formulation for treating wrinkles. 

From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Baier does not explicitly disclose the combination of a non-volatile solvent comprising from about 1 wt% to about 10% wt% with a Cordyceps extract, a thickener, mannitol, preservatives, and adenosine, as conceded on page 4 of the Office Action. Applicant further argues that Examples 2-4 of the present application establish that the Active formulation disclosed in Table 1B provided unexpected results compared to a control formulation disclosed in Table 1A. The difference between the formulation disclosed in Table 1A and the formulation disclosed in5 Docket No.: 01336-36010.NPTable 1B is Cordyceps extract present in the amount of 1 wt%. Applicant further argues that the addition of Cordyceps extract to the other ingredients provides an unexpected effect compared to Baier, which merely discloses thousands of ingredients without disclosing the effects of the combination recited in claim 1.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699